2022 WI 37

                  SUPREME COURT              OF   WISCONSIN
CASE NO.:               19AP1850-CR


COMPLETE TITLE:         State of Wisconsin,
                                  Plaintiff-Respondent-Petitioner,
                             v.
                        Scott William Forrett,
                                  Defendant-Appellant.

                            REVIEW OF DECISION OF THE COURT OF APPEALS
                            Reported at 398 Wis. 2d 371,961 N.W.2d 132
                                PDC No: 2021 WI App 31 - Published

OPINION FILED:          June 3, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          February 17, 2022

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Waukesha
   JUDGE:               Michael J. Aprahamian

JUSTICES:
DALLET, J., delivered the majority opinion of the court, in
which ANN WALSH BRADLEY, REBECCA GRASSL BRADLEY, and KAROFSKY,
JJ., joined. HAGEDORN, J., filed a dissenting opinion, in which
ZIEGLER, C.J., and ROGGENSACK, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For    the      defendant-appellant   there   was   a   brief    and   oral
argument by David Malkus, assistant state public defender.


       For the plaintiff-respondent-petitioner there were briefs
filed by Michael C. Sanders, assistant attorney general, with
whom on the briefs was Joshua L. Kaul, attorney general. There
was an oral argument by Michael C. Sanders, assistant attorney
general.
    An amicus brief was filed by Douglas Hoffer, deputy city
attorney,   with   whom   on   the   brief   was   Stephen   C.   Nick,   city
attorney, for the City of Eau Claire.




                                      2
                                                          2022 WI 37
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.   2019AP1850-CR
(L.C. No.   2017CF603)

STATE OF WISCONSIN                      :            IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent-Petitioner,
                                                               FILED
      v.                                                   JUN 3, 2022

Scott William Forrett,                                       Sheila T. Reiff
                                                          Clerk of Supreme Court

            Defendant-Appellant.


DALLET, J., delivered the majority opinion of the Court, in
which ANN WALSH BRADLEY, REBECCA GRASSL BRADLEY, and KAROFSKY,
JJ., joined. HAGEDORN, J., filed a dissenting opinion, in which
ZIEGLER, C.J., and ROGGENSACK, J., joined.




      REVIEW of a decision of the court of appeals.             Affirmed as

modified and remanded.


      ¶1    REBECCA FRANK DALLET, J.   Scott Forrett was convicted

of his seventh offense for operating while intoxicated (OWI).

Counted as one of the six prior offenses was a 1996 temporary

revocation of his driving privileges for refusing to submit to a

warrantless blood draw.      That led to him receiving a longer

sentence than he could have received had the revocation not been
counted as an offense.       Forrett asserts that this aspect of
                                                                      No.     2019AP1850-CR



Wisconsin's       graduated-penalty          scheme       for      OWI      offenses     is

unconstitutional because            it threatens with criminal penalties

those who exercise their Fourth Amendment right to be free from

unreasonable searches.             We agree.        We conclude that under the

U.S. Supreme Court's decision in North Dakota v. Birchfield, 579

U.S. 438     (2016),     and   our    decision       in   State      v.     Dalton,    2018

WI 85,      383    Wis. 2d 147,        914       N.W.2d 120,         Wisconsin's        OWI

graduated-penalty scheme is unconstitutional to the extent it

counts prior revocations for refusing to submit to a warrantless

blood     draw    as    offenses     for   the      purpose     of       increasing     the

criminal penalty.

                                             I

      ¶2     In 2017, when Scott Forrett was arrested and charged

with OWI, he had five previous OWI convictions.                       He also had his

driving privileges temporarily revoked in 1996 because he had

refused to consent to a warrantless blood draw after the police

stopped him on suspicion of OWI.                    See Wis. Stat. § 343.305(2)
(2019–20)     (authorizing      the    police       to    request        that    a   driver

submit to a chemical test of her breath, blood, or urine).1                            That

encounter did not result in an OWI conviction.                              Nevertheless,

under      Wisconsin's      graduated-penalty             scheme      for       repeat-OWI

offenders, Forrett's 1996 revocation counts as a prior "offense"

for   the    purposes     of   determining         the    appropriate         charge   and

punishment        for      subsequent            OWIs.          See         Wis.      Stat.

      1All subsequent statutory references are also to the 2019–
20 version.

                                             2
                                                                     No.     2019AP1850-CR



§§ 346.65(2)(am),           343.307(1).        Thus,     in       2017,    Forrett    was

charged with his seventh OWI offense, a Class F felony.                               See

Wis.       Stat.    § 346.65(2)(am)6.           He     was        also    charged    with

possession         of   a    controlled    substance,         possession        of   drug

paraphernalia, failure to install an ignition-interlock device,

operating a vehicle with a prohibited blood-alcohol content, and

driving with a revoked license.                 The State agreed to dismiss

those charges in exchange for Forrett pleading guilty to the

seventh-offense OWI.             Forrett accepted that deal and pleaded

guilty,      and    the     circuit   court    imposed       an    11-year     sentence,

bifurcated as six years of initial confinement and five years of

extended supervision.2           See Wis. Stat. § 973.01.

       ¶3     Forrett       sought    post-conviction        relief,       arguing   that

under Birchfield and Dalton, it was unconstitutional to count as

a criminal offense his 1996 revocation for refusing to submit to

a warrantless blood draw.3             He pointed out that but for his 1996

revocation, he would have been charged with a Class G felony,

which carries with it a mandatory minimum of 18 months initial

       The Honorable Michael J. Aprahamian of the Waukesha County
       2

Circuit Court presided over Forrett's conviction and sentencing.
The Honorable Brad D. Schimel presided over the post-conviction
proceedings.

       A person's license can be revoked for many other reasons,
       3

such as committing a homicide or exceeding the speed limit by
more than 25 miles per hour.    See, e.g., Wis. Stat. §§ 343.30–
.32. The only basis for revocation at issue here is refusing to
submit to a warrantless blood draw.        Thus, throughout this
opinion, we use "revocation" as a shorthand for a "revocation
for refusing to submit to a warrantless blood draw."         Our
conclusions pertain only to such revocations and we do not
address revocations for any other purpose.

                                           3
                                                                                No.     2019AP1850-CR



confinement and a maximum confinement period of five years.                                          See

Wis. Stat. §§ 346.65(2)(am)5, 973.01(2)(b)7.                                    He was charged,

however,         with    a    Class    F    felony,          which    is    punishable             by   a

mandatory minimum of three years of initial confinement and a

maximum confinement period of seven years and six months.                                            See

Wis. Stat. §§ 346.65(2)(am)6., 973.01(2)(b)6m.                                    Forrett argued

that    this       penalty      structure         is        unconstitutional            because         it

threatens to criminally punish people who exercise their Fourth

Amendment right to refuse a warrantless blood draw.                                     The circuit

court denied Forrett's post-conviction motion, reasoning that

the     OWI-penalty          statutes       do        not    "punish       him        for    directly

exercising         some       constitutional            right[;]          rather,          [the     1996

revocation] simply . . . affects the penalty structure relative

to his conduct."

       ¶4        The    court    of   appeals          reversed       on    the       grounds       that

counting         prior       revocations         as     "offenses"         under       Wis.       Stat.

§§ 343.307(1)(f) and 343.305(10) "impermissibly . . . penalizes

a     defendant's        Fourth       Amendment         right        to    be     free       from       an
unreasonable warrantless search."                            State v. Forrett, 2021 WI

App 31, ¶19, 398 Wis. 2d 371, 961 N.W.2d 132.                                In doing so, the

court of appeals distinguished between using one's refusal to

submit      to    a     warrantless        blood       draw    as    evidence          of    criminal

liability for OWI in the same case, which is constitutionally

permissible, and using a prior refusal to increase a defendant's

criminal penalty for a subsequent OWI, which it held is improper

under Birchfield and Dalton.                       Id., ¶¶18–19.             Accordingly, the
court    of      appeals       commuted      Forrett's          conviction            to    a     sixth-
                                                  4
                                                                No.    2019AP1850-CR



offense OWI and remanded the cause to the circuit court for

resentencing.    Id., ¶19.        The State appealed.

                                         II

     ¶5    Whether a statute is unconstitutional is a question of

law that we review de novo.              E.g., State v. Wood, 2010 WI 17,

¶15, 323 Wis. 2d 321, 780 N.W.2d 63.                     A statute is facially

unconstitutional     when     it     "cannot        be    enforced     under        any

circumstances."     E.g., Serv. Emps. Int'l Union, Local 1 v. Vos,

2020 WI 67, ¶92, 393 Wis. 2d 38, 946 N.W.2d 35 (quoting another

source).      Forrett's   constitutional            challenge   requires       us   to

interpret several statutes, which is also a question of law

subject to de novo review.          E.g., State v. Matthews, 2021 WI 42,

¶7, 397 Wis. 2d 1, 959 N.W.2d 640.

                                         III

     ¶6    A few constitutional principles lie at the foundation

of our analysis.    The first is a person's right under the Fourth

Amendment to refuse "unreasonable searches."                 U.S. Const. amend.
IV; see also Birchfield, 579 U.S. at 455 (a chemical test of a

person's   breath   or    blood     is    a    "search").       Second    is    that

warrantless    searches     are    "per       se   unreasonable,"     unless    some

exception to the Fourth Amendment's warrant requirement applies.

E.g.,   State v. Matejka, 2001 WI 5, ¶17, 241 Wis. 2d 52, 621

N.W.2d 891.     And third is that it has "long been established

that a [s]tate may not impose a penalty upon those who exercise
a right guaranteed by the Constitution," such as the right to


                                          5
                                                                            No.       2019AP1850-CR



refuse      a    warrantless,         unreasonable         search.           See       Harman     v.

Forssenius,        380    U.S. 528,       540       (1965);       Buckner        v.     State,    56

Wis. 2d 539, 550, 202 Wis. 2d 406 (1972).                           With those principles

in mind, we turn to Forrett's challenge to the constitutionality

of the OWI statutes.

                                                A

       ¶7        Wisconsin penalizes OWI offenders under a graduated-

penalty system.           A person's first OWI offense is generally a

civil infraction.              See Wis. Stat. § 346.65(2)(am)1.                        Subsequent

offenses are criminal and, depending on how many prior offenses

a person has, may constitute a felony punishable by up to 10

years       of     initial       confinement         and      5      years        of     extended

supervision.         See Wis. Stat. §§ 346.65(2)(am)7. (a person guilty

of 10 or more OWI offenses is guilty of a Class E felony),

939.50(3)(e).            Per    statute,      a     person's        total    number        of    OWI

offenses is determined by counting not only OWI convictions but

also       "suspensions         or    revocations"          of      a     person's        driving
privileges        resulting        from   a   "refusal        to        submit     to    chemical

testing,"         provided      the    refusal       and      the       conviction        do     not

"aris[e] out of the same incident or occurrence."                                        See Wis.

Stat. §§ 343.307(1)(e), (f); 346.65(2)(am)2.–7.                               Thus, a prior

revocation that is not tied to an OWI conviction nevertheless

threatens to increase the criminal penalties that may be imposed

for    a    subsequent       OWI     conviction.           See     generally          Wis.     Stat.

§ 346.65(2)(am).           For example, take an individual who has no
prior OWI convictions but who, in a prior, separate incident

                                                6
                                                                      No.    2019AP1850-CR



that did not result in a conviction, is revoked for refusing to

submit to a chemical test.                  If, in the current incident, she is

convicted of OWI, her prior revocation increases her penalty

from a civil offense to a criminal one——for no reason other than

that she previously refused to submit to a warrantless chemical

test.       See Wis. Stat. § 346.65(2)(am)2.

       ¶8        The OWI statutes treat refusing any type of chemical

test       the   same,    but    the   U.S.     Supreme    Court    has     drawn    a    key

constitutional           distinction        between    a   warrantless       test    of    a

person's breath and a warrantless test of her blood.4                          Whereas a

breath       test    implicates        no     "significant     privacy       concerns"——

because exhaled air "is not part of [one's] body" and the test's

"physical         intrusion      is    almost       negligible"——warrantless         blood

draws are "another matter."                    Birchfield, 579 U.S. at 461–63,

474–76.          Blood draws are "significantly more intrusive" than a

breath       test   in    that    they      "'require      piercing    the    skin'      and

extract a part of the subject's body."                      Id. at 463–64 (quoting

Skinner v. Ry. Lab. Execs.' Ass'n, 489 U.S. 602, 625 (1989)).
Those differences are why, after an OWI arrest, a warrantless

breath test is permissible as a reasonable search incident to an

arrest but a warrantless blood draw is not.                        Id. at 474–76; see

also       Missouri       v.     McNeely,       569    U.S. 141,      152–53        (2013).

Accordingly, for blood draws, the police must get a warrant, and

       Wisconsin Stat. § 343.305(2) also applies to chemical
       4

tests of a person's urine.    Neither the U.S. Supreme Court nor
this court has addressed the Fourth Amendment implications of a
urine test, and we do not need to do so here since Forrett's
revocation was based on his refusing a blood test.

                                                7
                                                                          No.     2019AP1850-CR



when they do not have one, "a person has a constitutional right

to refuse" the request.               See State v. Prado, 2021 WI 64, ¶47,

397 Wis. 2d 719, 960 N.W.2d 869; see also Birchfield, 579 U.S.

at 474–75.       It therefore follows that a state cannot threaten or

"impose criminal penalties on th[at] refusal," Birchfield, 579

U.S. at 477, because "a [s]tate may not impose a penalty upon

those    who    exercise       a   right         guaranteed      by    the     Constitution,"

Harman    v.    Forssenius,        380       U.S. 528,      540       (1965).       See    also

Dalton, 383 Wis. 2d 147, ¶66; Buckner v. State, 56 Wis. 2d 539,

550, 202 Wis. 2d 406 (1972).5

     ¶9        Such     unconstitutional              criminal        penalties    can     take

several forms.          It could be that a person is criminally charged

specifically          for   refusing         a     warrantless         blood    draw.       See

Birchfield, 579 U.S. at 478.                     Or, as was the case in Dalton, a

person could be subjected to a longer sentence "for the sole

reason that he refused to submit to a [warrantless] blood test."

383 Wis. 2d 147, ¶¶59–61, 67 (explaining that a "lengthier jail

sentence is certainly a criminal penalty"); see also Birchfield,
579 U.S. at 476–78.            These two examples are illustrative but not

exhaustive:       No matter the form the criminal penalty takes, the

state    cannot       impose   such      a       penalty   on    a    person     because   she

exercised her Fourth Amendment right.                         See Harman, 380 U.S. at

540; Buckner, 56 Wis. 2d at 550.

     5 There is no constitutional issue, however, when a state
imposes only "civil penalties," such as revoking a person's
operating privileges, for refusing a warrantless blood draw.
See Birchfield, 579 U.S. at 476–77 (adding that imposing
"evidentiary consequences" is also permissible).

                                                  8
                                                                       No.   2019AP1850-CR


                                             B

    ¶10     In both Birchfield and Dalton, the refusal and the

related    criminal      penalties      arose      in   the      same    case.       Here,

however, Forrett's refusal and the criminal penalties for that

refusal arise in different cases.                 The question then, is whether

it is unconstitutional under Birchfield and Dalton to increase

the criminal penalty for a separate, subsequent OWI because, in

a prior instance, the driver refused a warrantless blood draw.

    ¶11     We conclude that it is.               Neither Birchfield nor Dalton

limited    its    holding     to    refusals      related     to    the      instant   OWI

charge.     Both cases rested on the idea that the state cannot

criminalize the exercise of a constitutional right, and we see

no reason why that rationale does not apply equally when the

criminal penalty is imposed in a later case.                            See Birchfield,

579 U.S. at 476–78; Dalton, 383 Wis. 2d 147, ¶¶61–66; see also,

e.g., County of Kenosha v. C & S Mgmnt., Inc., 223 Wis. 2d 373,

400–01, 588 N.W.2d 236 (1999) (explaining that a person may not

be prosecuted in retaliation for exercising her constitutional
rights).         After   all,      delayed       criminal     penalties       are    still

criminal    penalties.             Thus,     reading    Birchfield           and     Dalton

together with Harman, Buckner, and the Fourth Amendment, it is

unconstitutional         in   all     circumstances         to     threaten        criminal

penalties for refusing to submit to a warrantless blood draw.

Yet that is what the OWI statutes do by counting revocations as

offenses   under     Wis.     Stat.    § 343.307(1).             See    generally      Wis.

Stat. § 346.65(2)(am).



                                             9
                                                                            No.     2019AP1850-CR



       ¶12   To    be    sure,      there        are    limited       instances         in     which

counting a prior revocation as an offense will have no immediate

effect.       For       example,       a     person       who     has       four       prior     OWI

convictions and one revocation and is then convicted of another

OWI is subject to the same criminal penalties as a person with

the same number of prior convictions but no revocations.                                         See

Wis.    Stat.       § 346.65(2)(am)5.                 (imposing       the        same     minimum

punishment        for   a     fifth    and       sixth    offense).               Although       the

criminal penalty is not increased in such a case, the statutes

still     count     revocations        as        offenses       for     penalty         purposes.

Therefore    there      is     still    at       least    a   threat        of    an    increased

criminal penalty in a subsequent case.                            And that threat——just

like its realization——is unconstitutional.                            See Birchfield, 579

U.S. at 477–78.

       ¶13   There is no constitutional issue, however, when the

revocation and the ensuing conviction "arise out of the same

incident     or    occurrence."             In    that    case,       the     revocation         and

conviction "shall be counted as one" offense, so there is no
criminal     penalty          for     the        revocation.            See        Wis.        Stat.

§ 346.65(2)(am)2.–7; cf. Dalton, 383 Wis. 2d 147, ¶¶60–67.                                        In

Forrett's case, however, his 1996 refusal resulted only in a

revocation,       not    an    OWI     conviction.              There    is       therefore      no

underlying criminal conduct from 1996 for which Forrett is being

criminally punished.             Instead, he is being criminally punished

only for exercising his Fourth Amendment right to be free from

unreasonable searches.               That is unconstitutional.                     See Buckner,
56 Wis. 2d at 550; Birchfield, 579 U.S. at 477–78.
                                                 10
                                                                           No.    2019AP1850-CR



    ¶14        We therefore hold that the OWI statutes are facially

unconstitutional to the extent they count a prior, stand-alone

revocation resulting from a refusal to submit to a warrantless

blood    draw    as    an    offense    for       the       purpose   of    increasing      the

criminal penalty.

                                              C

    ¶15        The State argues that there is no difference between

the OWI statutes' graduated-penalty scheme and any other statute

that imposes heightened penalties on repeat offenders, pointing

out that both this court and the U.S. Supreme Court have upheld

such statutes as constitutional.                    See, e.g., Ingalls v. State,

48 Wis. 647, 658, 4 N.W. 785 (1880) ("The increased severity of

the punishment for the subsequent offence is not a punishment of

the person for the first offence a second time, but a severer

punishment       for        the    second     offence.");             United      States     v.

Rodriguez, 553 U.S. 377, 386 (2008) (finding no double-jeopardy

issue    when    a     defendant     receives           a    higher     sentence     under   a
recidivism statute because "100% of the punishment is for the

offense of conviction").               Applying the rationale of Ingalls and

Rodriguez       to    the    OWI    context,       the        State    asserts      that    the

graduated-penalty scheme is constitutional because it imposes no

direct criminal punishment on the exercise of a constitutional

right;    it    only     considers       that      conduct        for      the    purpose    of

increasing the punishment for a subsequent crime.                                Thus, in the

State's view, Forrett was not criminally punished for refusing a



                                              11
                                                                No.     2019AP1850-CR



warrantless      blood   draw   in   1996;    he    was      punished     only    for

violating the OWI statutes a seventh time.

     ¶16   We    reject     that   argument       for   the    same     reasons    we

rejected   the    State's    similar    argument        in    Dalton.      See    383

Wis. 2d 147, ¶65.        The repeat-offender analogy fails because, in

cases like Ingalls and Rodriguez, the initial conduct was not

constitutionally     protected.        It    is    therefore     permissible      to

punish a third-time bank robber more harshly than a first-time

offender because there is no constitutional right to rob a bank.

Likewise, it is constitutional to punish a person more harshly

for her third OWI conviction than for her first because no one

has a constitutional right to drive while intoxicated.                        But a

person has a constitutional right to refuse a warrantless blood

draw, so that refusal cannot be treated as an offense for the

purposes of increasing the criminal penalty for a subsequent

offense.     See Dalton, 383 Wis. 2d 147, ¶66; Buckner, 56 Wis. 2d

at 550.6

     ¶17   The State also rehashes another argument we rejected
in Dalton:      that it is permissible for the State to use a prior

refusal to submit to a warrantless blood draw as the reason for

an increased criminal penalty so long as the penalty is not

assessed directly on the refusal.                 See 383 Wis. 2d 147, ¶63.

This supposed distinction makes no difference——both achieve the

     6 The State also relies on Nichols v. United States, 511
U.S. 738 (1994), but that reliance is misplaced because Nichols
involved no argument that the defendant was being punished for
exercising a constitutional right, which is the basis for
Forrett's claim under Birchfield and Dalton.

                                       12
                                                                               No.       2019AP1850-CR



same unconstitutional result.                       See id. ("[T]he fact that refusal

is    not    a    stand-alone            crime      does   not       alter    our       analysis.");

Birchfield,         579          U.S.    at    476–78;         see    also     Commonwealth          v.

Monarch, 200 A.3d 51, 57 (Pa. 2019) ("Birchfield contemplated

that the decision would apply not only to separate criminal

offenses but also to enhanced sentencing . . . that might arise

from refusal.").                 Whether the criminal punishment is immediate

or delayed, the OWI statutes impermissibly allow the State to

punish more severely an OWI offender who refused a warrantless

blood draw "solely because he availed himself of one of his

constitutional rights."                       See Buckner, 56 Wis. 2d at 550; see

also   Commonwealth               v.    McCarthy,        628    S.W.3d 18,         33    (Ky.   2021)

(holding         that        a     Kentucky         statute          was     incompatible        with

Birchfield because it "was absolutely clear that the sentence

[for subsequent DUI convictions] will be higher . . . due to the

refusal").

                                                     D

       ¶18       Consistent with our analysis above, we agree with the

court of appeals that Forrett cannot be charged with a seventh-

offense       OWI   because             one   of    his    six       prior    "offenses"        is    a

revocation for refusing to submit to a warrantless blood draw.

But for his 1996 refusal, Forrett's current OWI conviction would

be his sixth, for which he could be sentenced to no more than

five        years       of        initial        confinement.                See        Wis.    Stat.

§§ 346.65(2)(am)5., 973.01(2)(b)7.                         Instead, he was convicted of
his    seventh      OWI          offense      and    was   sentenced          to    six    years     of

                                                    13
                                                                   No.       2019AP1850-CR



initial      confinement.            See   Wis.        Stat.   §§ 346.65(2)(am)6.,

973.01(2)(b)6m.          Imposing     such      heightened     criminal        penalties

based upon a person's prior refusal to submit to a warrantless

blood draw is unconstitutional under Birchfield and Dalton.                           See

Birchfield, 579 U.S. at 476–78; Dalton, 383 Wis. 2d 147, ¶¶60–

67.

      ¶19     As   for    the    remedy,    however,      we   reach     a     different

conclusion than the court of appeals.                      The court of appeals

commuted Forrett's conviction to OWI as a sixth offense and

remanded the cause for resentencing.                     Under the terms of the

plea agreement, however, Forrett agreed to plead to a seventh-

offense      OWI   (a    Class   F   felony)      in    exchange    for       the   State

dismissing his other charges and recommending substantial prison

time consistent with that conviction.                      But, for the reasons

discussed above, Forrett could have been convicted only of a

Class    G   felony,     which    entails       substantially      lesser       criminal

penalties than a Class F felony.                 That alters the basis for the

bargain struck by Forrett and the State in such a way that the
plea agreement cannot be enforced.                See State v. Tourville, 2016

WI 17,    ¶25,     367   Wis. 2d 285,      876    N.W.2d 735       (explaining       that

plea agreements are "rooted in contract law," which "demands

that each party should receive the benefit of its bargain")

(quoting another source).             On remand, then, both the State and

Forrett should be given the opportunity to consider their next

steps.       See id. ("While the government must be held to the

promises it made, it will not be bound to those it did not
make.") (quoting another source); see also State v. Briggs, 218
                                           14
                                                                    No.    2019AP1850-CR



Wis. 2d 61,        69–74,    579    N.W.2d 783     (Ct.    App.    1998)     (reasoning

that   vacating       one    of    several       convictions      obtained    by   plea

agreement required vacating the entire plea agreement).

                                            IV

       ¶20    In conclusion, we affirm the court of appeals with the

modification above regarding the remedy.                         We hold that Wis.

Stat. §§ 343.307(1) and 346.65(2)(am)                  are unconstitutional to

the extent that they count prior revocations resulting solely

from a person's refusal to submit to a warrantless blood draw as

offenses for the purpose of increasing the criminal penalty.                         We

remand   the       cause    to    the    circuit   court   with     instructions     to

vacate       the    judgment        of    conviction       and     conduct     further

proceedings consistent with this decision.

       By the Court.—The court of appeals' decision is affirmed as

modified, and the cause remanded.




                                            15
                                                                      No.    2019AP1850-CR.bh


       ¶21     BRIAN       HAGEDORN,     J.        (dissenting).             The    majority

declares        Wisconsin's            escalating            OWI      penalty         scheme

unconstitutional when counting revocations based on the refusal

to    submit    to     a    warrantless       blood        test.      This     conclusion,

however, is premised entirely on the notion that the later OWI

penalty      enhancer        constitutes           criminal        punishment      for    the

earlier, unrelated refusal.                   Because that is not the law, I

respectfully dissent.

       ¶22     In    Birchfield     v.    North       Dakota,        the    Supreme      Court

considered several questions related to implied consent laws.

579     U.S. 438,       450-54     (2016).           The    issues     focused      on     the

lawfulness of various searches under the Fourth Amendment, and

whether a defendant could be criminally or civilly sanctioned

for refusing to consent to a search.                          Id. at 444.          Pertinent

here, the Court analyzed whether North Dakota's implied consent

law could serve as a basis for justifying a warrantless blood

test (a search) when criminal penalties attached to the refusal.

Id. at 451.         The Court held it could not.                     Id. at 476-77.        It
ruled that Birchfield, who was criminally prosecuted under North

Dakota's implied consent law, "was threatened with an unlawful

search and that the judgment affirming his conviction must be

reversed."          Id. at 477-78.        In reaching this conclusion, the

Court    distinguished         implied        consent       laws     that    impose      civil

penalties for refusal (which are lawful) from those that impose

criminal penalties (which are not).                   Id. at 476-77.

       ¶23     Unlike      North   Dakota,         Wisconsin       imposes    no   criminal
penalties for refusing to submit to a warrantless blood test.

                                               1
                                                                          No.       2019AP1850-CR.bh


Our law establishes only civil consequences.                                   See Wis. Stat.

§ 343.305(10).              In 1996, Scott Forrett's operating privileges

were    temporarily           revoked——a      civil          penalty——for            refusing    to

submit to a warrantless blood test.                           According to Birchfield,

revoking     Forrett's         operating          privileges        was        perfectly     legal

because no criminal punishment was imposed for his refusal.                                      See

579    U.S. at     476-77.          That    should       end    the       matter.         But    the

majority holds otherwise, concluding Forrett's sentence for his

most recent OWI punishes him anew for conduct that occurred 26

years ago.        This has never been the law.

       ¶24   It        is     well-established               that     a        later      criminal

prosecution that takes into account prior conduct——criminal or

not——does not amount to new criminal punishment for the prior

conduct.         We     set    forth       this       proposition         in    1880      when   we

concluded that punishing persons longer for repeat offenses did

not violate constitutional double jeopardy protections.                                    Ingalls

v. State, 48 Wis. 647, 658, 4 N.W. 785 (1880).                                      We explained

that considering prior conduct in meting out punishment for a
new crime "is not a punishment of the person for the first

offense a second time, but a severer punishment for the second

offense."        Id.        The United States Supreme Court is in accord:

"When a defendant is given a higher sentence under a recidivism

statute——or for that matter, when a sentencing judge, under a

guidelines        regime       or      a    discretionary             sentencing           system,

increases a sentence based on the defendant's criminal history——

100%    of   the      punishment       is    for       the    offense          of    conviction."
United States v. Rodriquez, 553 U.S. 377, 386 (2008); see also

                                                  2
                                                                           No.    2019AP1850-CR.bh


Monge   v.    California,           524   U.S. 721,          728    (1998)       ("An       enhanced

sentence imposed on a persistent offender thus 'is not to be

viewed as either a new jeopardy or additional penalty for the

earlier      crimes'      but    as    'a    stiffened            penalty    for       the    latest

crime, which is considered to be an aggravated offense because a

repetitive one.'" (quoting another source)).

      ¶25     These       principles          apply          no     less     to        Wisconsin's

escalating penalty scheme for OWIs.                           See State v. McAllister,

107 Wis. 2d 532, 535, 319 N.W.2d 865 (1982) (explaining that the

OWI "graduated penalty structure is nothing more than a penalty

enhancer     similar      to    a     repeater         statute").           Wisconsin         counts

prior OWI offenses, along with revocations and suspensions in

determining        the   penalty       for    a       new    OWI    offense.           Wis.   Stat.

§ 346.65(2)(am).          A first-offense OWI is a civil, not criminal,

violation yet it counts in the OWI escalating penalty scheme.

Id.     Suspensions        and      revocations             for    refusing       to    submit    to

chemical testing also count.                 See Wis. Stat. § 343.307.

      ¶26     OWI punishments are therefore increased based on prior
conduct of all kinds, civil and criminal alike.                                    And under an

unbroken and unchallenged line of precedent, the punishment for

the current OWI penalizes only the crime of conviction——not any

of the past conduct that may serve as an enhancer.                                 See State v.

Schuman, 186 Wis. 2d 213, 218, 520 N.W.2d 107 (Ct. App. 1994)

(holding      an    OWI     penalty         enhancer          "is    not      an       additional,

retroactive,        penalty"        for     the   prior       conduct,       "but       a    stiffer

penalty for the latest crime").                        As the United States Supreme
Court has said, "Enhancement statutes, whether in the nature of

                                                  3
                                                                No.   2019AP1850-CR.bh


criminal    history     provisions     such       as   those   contained       in   the

Sentencing     Guidelines,       or     recidivist        statutes        that      are

commonplace in state criminal laws, do not change the penalty

for the earlier conviction."                 Nichols v. United States, 511

U.S. 738, 747 (1994).

      ¶27   Applying      this    concept         here    is       straightforward.

Forrett's present OWI prosecution punishes him only for his new

offense.     Counting prior offenses in calculating his sentence

does not criminally punish Forrett for any of his prior conduct.

This is true when counting prior OWI convictions of a civil or

criminal nature.       And it is true of revocations for refusing to

submit to a blood test.          Thus, under binding law, the State is

not criminally punishing Forrett for refusing a blood test back

in 1996; rather, it is simply punishing him more harshly for his

newest OWI conviction.       Nothing in Birchfield casts any doubt on

these principles.       Nothing in Birchfield calls into question the

constitutionality of Wisconsin's OWI escalating penalty scheme.

      ¶28   The court of appeals and the majority rely heavily on
State v. Dalton to reach a contrary result.                        2018 WI 85, 383

Wis. 2d 147,    914    N.W.2d 120.           In   Dalton,      the    circuit    court

imposed a longer sentence because Dalton refused a blood test in

the same incident that lead to his OWI conviction.                       Id., ¶¶19-

21.     This    court     concluded      that      Dalton      suffered       criminal

punishment     in   violation    of     Birchfield       as    a     result    of   his

refusal.     Id., ¶¶61, 67.           Dalton's facts were much closer to

Birchfield, but Dalton's reasoning should not be extended.                          The
majority seems to interpret Dalton as prohibiting any criminal

                                         4
                                                                  No.   2019AP1850-CR.bh


penalty enhancements that are connected to a prior refusal to

consent to a warrantless blood test.                      If this is what Dalton

stands    for,     it    was    wrong.     By    expanding       Dalton    beyond    the

circumstances       of    the    immediate      OWI   conviction,       the   majority

adopts a legal rule that is unrecognizable from its supposed

roots in Birchfield and irreconcilable with more than a century

of precedent on penalty enhancement statutes.

    ¶29     The majority's conclusion in this case takes us far

afield from the law we are supposed to apply.                       Consistent with

Birchfield, Wisconsin imposes only civil penalties for refusing

to submit to a warrantless blood test.                      Yet today, the court

decides     that        Wisconsin's      OWI     graduated-penalty         scheme    is

unconstitutional when it counts prior revocations for refusing

to submit to a blood test.               This holding has nothing to do with

Birchfield.      It is a classic example of pulling a line from an

opinion and wrongly applying it to an entirely different sort of

case and claim.          The majority misapplies Supreme Court precedent

and in so doing, overrides the legislature's decision to count
prior     revocations          toward     increased        OWI     penalties.         I

respectfully dissent.

    ¶30     I am authorized to state that Chief Justice ANNETTE

KINGSLAND    ZIEGLER       and   Justice       PATIENCE    DRAKE    ROGGENSACK      join

this dissent.




                                           5
    No.   2019AP1850-CR.bh




1